07/20/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 18-0218



                             No. DA 18-0218

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RANDY LEE TYER,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 19, 2020, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   July 20 2020